Citation Nr: 1217313	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran had active service from July 2002 to December 2002, April 2003 to January 2004, and December 2005 to November 2006.  He also had Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2008 claim, the Veteran indicated that he was requesting medical care at the VA outpatient clinic in Worcester.  The service treatment records contain two VA medical statements dated in April and May 2008, which indicate that the Veteran was receiving treatment through the VA Boston Health Care System.  On remand, additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).

Low back disability

In April 2007, the RO denied entitlement to service connection for low back pain.  In March 2008, prior to the expiration of the appeal period, the Veteran submitted another claim and provided a statement regarding the onset of his low back problems.  This statement is considered new and material evidence.  See 38 C.F.R. § 3.156(b) (2011).  In June 2008, the RO confirmed and continued the previous denial.  The Veteran disagreed and subsequently perfected this appeal.  

The Veteran contends that he currently has a back disability related to his military service.  In his November 2006 claim, the Veteran reported low back pain beginning in March 2006.  In his March 2008 claim, he reported disability beginning in August 2002.  He stated that the pain started in service from the heavy packs.  He just had a weekend drill that included a 3 mile hike and the pain was severe with burning pain in the left hip and leg.  He indicated that he told squad leaders about his back pain over the years but never went to medical people.  In his notice of disagreement and other statements, the Veteran indicated that he made a complaint on his back as soon as he got back from Iraq.  He thought the pain would go away when he got home but it did not.  After every drill he would come home in pain and that is when he decided to get it checked out.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

On review, there is evidence of a current low back disability.  An April 2008 statement from D.S., a VA nurse practitioner, indicates that the Veteran was presently under her care for chronic low back pain with radicular symptoms and that he should be excused from any physical drills.  A May 2008 statement from D.S. indicates that the Veteran was under her care for a herniated disc and any physical exertion could aggravate his medical condition.  

Regarding whether there was an event or injury in service, a September 2006 post-deployment health assessment documents the Veteran's reports of having back pain and muscle aches during his deployment.  Such complaints appear consistent with his military occupational specialty of rifleman.  The Veteran also submitted a statement from Sgt. Z.B., who indicated that he was the Veteran's team leader in 2006 when they were training to go to Iraq and that he constantly complained about the pains in his lower back when they did hikes with full packs.  Sgt. Z.B. noticed that he did not really complain in the beginning, but by the end of the deployment with all the weight he carried when on patrol, it was a real struggle for him.  Additionally, the Veteran was awarded a Combat Action Ribbon and to the extent he is claiming an injury incurred or aggravated during combat, 38 U.S.C.A. § 1154(b) (West 2002) is for consideration.  

Regarding whether there is an indication that current complaints are related to service, the Veteran reports continuing back problems.  The Veteran is competent to report ongoing back pain.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

On review, the requirements for a VA examination are met.  See 38 C.F.R. § 3.159(c)(4); McLendon.  The Board acknowledges that the Veteran apparently failed to report for two VA examinations scheduled in 2007; however, under the circumstances of this case, the Veteran should be provided another opportunity for examination.  

PTSD

In June 2008, the RO granted entitlement to service connection for PTSD and assigned a 30 percent evaluation effective March 31, 2008.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  

The Veteran underwent a VA examination in May 2008.  In various statements, he reports continued hypervigilance and problems sleeping.  Considering the length of time since the last examination, as well as the Veteran's reports of continued and possibly worsening of his symptoms, the Board finds that additional examination is needed to determine the current severity of his disability.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request relevant treatment records from the VA Boston Healthcare System, to include the outpatient clinic in Worcester, for the period from March 2008 to the present.  All records obtained should be associated with the claims folder or the Virtual VA eFolder.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA spine examination to determine the nature and etiology of any current low back disability.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

The examiner is requested to opine whether the Veteran currently has a low back disability that is at least as likely as not (50 percent probability or more) related to his active military service or events therein.  In making this determination, the examiner should consider the Veteran's reports of in-service back pain while carrying heavy packs during training and while on patrol.  A complete rationale must be provided for any opinion offered.

3.  The RO/AMC should schedule the Veteran for a VA PTSD examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest AMIE worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinion expressed must be provided.  

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for a low back disability; and entitlement to an initial evaluation greater than 30 percent for PTSD.  All applicable laws, regulations, and theories of entitlement should be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

